Journal Entry
NUNC PRO TUNC, THE JOURNAL ENTRY AND OPINION RELEASED ON FEBRUARY 3, 2000 IS AMENDED TO CORRECT THE ERROR ON THE COVER PAGE AS FOLLOWS: COVER PAGE IS AMENDED TO READ: CIVIL APPEAL FROM "ROCKY RIVER MUNICIPAL COURT WHERE COMMON PLEAS COURT APPEARS. IT IS HEREBY ORDERED THAT, AS SO AMENDED, SAID JOURNAL ENTRY AND OPINION OF FEBRUARY 3, 2000, SHALL STAND IN FULL FORCE AND EFFECT AS TO ALL ITS PARTICULARS. THE CORRECTED JOURNAL ENTRY AND OPINION IS ATTACHED.
PRESIDING JUDGE JAMES M. PORTER, Concurs.
JUDGE TERRENCE O'DONNELL, Concurs.
  ______________________________ Judge PATRICIA A. BLACKMON